  Case 21-60102       Doc 49     Filed 04/09/21 Entered 04/09/21 16:09:32           Desc Main
                                  Document     Page 1 of 15



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA

______________________________________________________________________________

In re:

Glow Hospitality, LLC,                                              Case No. 21-60102
                                                                    Chapter 11 Case
            Debtor.
_____________________________________________________________________________

  OBJECTION TO RENEWED MOTION FOR AN ORDER AUTHORIZING USE OF
          CASH COLLATERAL ON A PRELIMINARY AND FINAL BASIS
______________________________________________________________________________

         Pender East Credit 1 REIT LLC and Pender Capital Asset Based Lending Fund I LP

(collectively, “Pender Capital”), by and through counsel, hereby objects to the Motion for (I)

Expedited Relief and (II) An Order Authorizing Use of Case Collateral on a Preliminary and Final

Basis (the “Motion”) filed by Glow Hospitality, LLC (the “Debtor”) [ECF 28].

           Debtor has Defaulted under the Stipulation for Interim Use of Cash Collateral

         Pender Capital and Debtor entered into a Stipulation for Interim Use of Cash Collateral

filed on March 31, 2021 (the “Stipulation”) [Doc. 40]. This Court entered an Order approving the

Stipulation on March 31, 2021 [Doc 44]. On April 8, 2021, Pender Capital sent a notice of default

to the Debtor pursuant to paragraph 12 of the Stipulation, demanding a cure of 13 Events of Default

under paragraphs 2 and 4(b)-(g), (j), (l)-(p) of the Stipulation. Debtor must cure or contest such

Events of Default by April 15, 2021.

         Counsel for Pender has met and conferred with the Debtor’s counsel about the

aforementioned defaults and what would constitute an acceptable cure of such defaults. Pender’s

counsel has also reiterated that its consent to use cash collateral was expressly conditioned upon

the Debtor’s promise to comply with the proposed budget and the requirements set forth in




                                                1
  Case 21-60102       Doc 49     Filed 04/09/21 Entered 04/09/21 16:09:32              Desc Main
                                  Document     Page 2 of 15



paragraph 4 of the Stipulation. But failing such a cure, under paragraph 12 of the Stipulation, the

Debtor expressly agreed: “If the Debtor fails to cure or contest within five (5) days, Pender shall

be entitled to file an Affidavit of Default and the Debtor agrees the Bankruptcy Court shall enter

an order terminating the automatic stay as to Pender and the Collateral.” Such an order could be

entered on April 20, 2021, thereby rendering moot the Debtor’s Motion.

 Pender Capital’s Interest in Cash Collateral is not Adequately Protected by Replacement Liens

       1.      The Debtor operates a hotel currently known as the “Hotel Bemidji” located in

Bemidji, Minnesota (the “Hotel”). Substantially all of the Debtor’s revenue is “room revenue”, as

opposed to restaurant or bar revenue. [ECF 5, Exhibit C]

       2.      Pender Capital filed a proof of claim against the Debtor on March 26, 2021 for

$4,157,193.07. Its claim is secured by a first priority mortgage, assignment of rents, security

agreement and fixture filing dated June 24, 2019 and recorded in Beltrami County, Minnesota on

July 1, 2021 (the “Mortgage and Assignment of Rents”). [ECF 21, Exhibit C]

       3.      A Minnesota state court entered an order confirming the validity and priority of

Pender Capital’s mortgage and security interests on February 23, 2021. Stanley Declaration at ¶3.

[ECF 33]

       4.      Under the Mortgage and Assignment, the Debtor made a prepetition pledge to

Pender Capital of not only the building and land, but also in the following “Property”:

               (e) all income, profits and revenue from any business conducted
               on the Property, and all income, proceeds, royalties, rents, issues,
               revenues and profits from the Leases, including all prepaid rent
               thereunder, all proceeds derived from the termination or rejection of
               any Lease in a bankruptcy or other insolvency proceeding, all
               proceeds from any rights and claims of any kind which Borrower
               may have against any tenant under the Leases or any occupants of
               the property, and all proceeds payable under any policy of insurance
               covering loss of rents (all of the above are hereafter collectively
               referred to as the “Rents”)




                                                2
  Case 21-60102       Doc 49     Filed 04/09/21 Entered 04/09/21 16:09:32              Desc Main
                                  Document     Page 3 of 15



               …

               (f) any and all rights of Borrower in any and all accounts, rights to
               payment, contract rights, chattel paper, documents, instruments,
               licenses, contracts, agreements and general intangibles relating to
               any of the Property;

               …

               (n) all additions, accessions, replacements, products, substitutions,
               and proceeds of any of the foregoing.

See Mortgage and Assignment of Rents, ¶ 2 (emphasis added); [ECF 21, Exhibit C].

       5.      Under Minnesota law, Pender Capital perfected its security interest in this revenue

stream when it recorded the Mortgage and Assignment. Under Minnesota law, a prepetition

assignment of hotel room revenue creates an interest in real estate, which is perfected by the

Mortgage and Assignment of Rents. In re Mid-City Hotel Associates, 114 B.R. 634, 644 (Bkr. D.

Minn. 1990); In re Pavillion Place Associates, 89 B.R. 36, 39 (Bankr. Minn. 1988) (post-petition

rents are cash collateral if perfected by the valid recording of a mortgage document).

       6.      Pender Capital also perfected its security interest in the revenue stream when it filed

a Financing Statement with the Minnesota Secretary of State’s Office on July 2, 2019. [ECF 21,

Exhibit D] The Financing Statement provides:

               All assets and personal property of the Debtor wherever located and
               whether now or hereafter existing and whether now owned or
               hereafter acquired, of every kind and description, tangible or
               intangible, including without limitation, all accessions thereto and
               proceeds thereof.

[ECF 21, Exhibit D]. The Financing Statement is an “all asset” financing statement pursuant to

Minn. Stat. 336.9-504(2). Accordingly, the room rents for the Hotel fall within the scope of Pender

Capital’s lien on accounts and general intangibles that was properly perfected. See Minn. Stat.

336.9-102(64) (the definition of “general intangibles” specifically states that the term includes

“payment intangibles”).




                                                 3
  Case 21-60102         Doc 49     Filed 04/09/21 Entered 04/09/21 16:09:32             Desc Main
                                    Document     Page 4 of 15



       7.      Under Section 552(b)(2), the Debtor’s Hotel revenue was subject to a valid

prepetition security interest, and thus any such revenue generated after the Petition Date continues

to be subject to Pender Capital’s security interest. Section 363(a) further confirms that “cash

collateral” includes pledged hotel room revenue specifically.

       8.      Under Section 363(c)(2), the Debtor may not use cash collateral, including future

room revenue, without the consent of Pender Capital or an order from this court authorizing its

use. The Debtor informed Pender it did not receive a PPP loan in March 2021, nor does it expect

to receive any such funds after the Petition Date in this case due to the current rules regarding PPP

eligibility set by the Small Business Administration. The Debtor’s cash flow projections seem to

confirm it has no sources of cash in this cash other than future room revenue, i.e. Pender’s cash

collateral. As of the date hereof, the Debtor does not have Pender’s consent to use cash collateral

after April 15, 2021.

       9.      Section 363(e) requires the Court to enter an order prohibiting (or conditioning) the

use of cash collateral “as is necessary to provide adequate protection of such interest.” Section

361 defines adequate protection and requires the Debtor to make periodic cash payments, offer

additional or replacement liens to protect the secured lender against the diminution of its collateral,

or such other relief as will result in the “realization by such entity of the indubitable equivalent of

such interest in such property.”

       10.     In the Motion, the Debtor has offered to Pender Capital “a replacement lien or a

security interest in any new assets, materials and accounts receivable, generated from the use of

cash collateral, with the same priority, dignity, and validity of prepetition liens or security

interests.” However, replacement liens would be a wholly illusory form of adequate protection in

a case like this where the Debtor’s exclusive source of future revenue is hotel room revenue in




                                                  4
  Case 21-60102        Doc 49     Filed 04/09/21 Entered 04/09/21 16:09:32               Desc Main
                                   Document     Page 5 of 15



which Pender Capital already has a perfected interest post-petition under § 552(b)(2). In re Hari-

Ram, Inc., 507 B.R. 114 (Bankr. M.D. Penn. 2014) (holding the debtor’s offer of a replacement

lien on the post-petition rents in hotel revenues was “meaningless” because secured creditor

already has a lien on the hotel revenues under § 552(b)(2)); In re Buttermilk Towne Center, LLC,

442 B.R. 558, 566 (6th Cir. BAP 2010) (holding that future rents do not provide adequate protection

for the debtor’s expenditure of prior months rents); In re Las Torres Dev., LLC, 413 B.R. 687,

696-97 (Bankr. S.D. Tex. 2009 (holding that it was “disingenuous” to offer replacement lien on

post-petition rents because lender already had lien on rents); In re Chatham Parkway Self Storage,

LLC, 2013 WL 1898058 (Bankr. S.D. Ga. April 25, 2013 (holding that replacement lien is rents

is “illusory” because § 552(b) provides lien on post-petition rents).

       11.     As explained above, future room revenue generated by the Hotel is already Pender

Capital’s cash collateral, and the Debtor’s cash flow projections suggest the hotel will operate at a

loss. It is unclear what benefit, if any, such liens would offer Pender Capital or why the Debtor

believes they are a legally sufficient form of adequate protection.

       12.     Additionally, the Debtor has failed to provide evidence that the property is

adequately insured with Pender Capital listed as an additional insured on such policies. Without

such insurance, the Debtor cannot argue Pender is adequately protected.

       13.     The Debtor will no doubt argue that the time period is short, or that denial of its

Motion will “shut down” the business. But Pender Capital has a constitutionally protected interest

in the Debtor’s cash collateral and under Section 363, the Debtor is not entitled to relief if it cannot

provide adequate protection of such interest.




                                                   5
  Case 21-60102       Doc 49     Filed 04/09/21 Entered 04/09/21 16:09:32               Desc Main
                                  Document     Page 6 of 15



                                The Motion is Defective on its Face

       14.     The Debtor’s Motion indicates that it is asking for the right to use cash collateral

on a “final” basis. To date, however, the Debtor has not provided basic information such as a

proposed budget, a proposed time period for use, the total amount or proposed uses of cash

collateral beyond April 15, 2021. Moreover, the Debtor has provided no information about its

cash flow during a proposed period. Without such information, it is wholly unclear how the Debtor

intends to meet its legal burden to prove Pender Capital is adequately protected. On this basis

alone, the Court should deny the Motion.

                                             Conclusion

       15.     For all the foregoing reasons, Debtor is not legally entitled to relief on a final basis

at the hearing on April 15. Pender Capital respectfully requests an order denying the Debtor’s

Motion and prohibiting its use of cash collateral. Alternatively, Pender Capital respectfully

requests that the Court set an evidentiary hearing to determine whether Debtor can meet its burden

of proof under §§361 and 363.

Date: April 9, 2021                    By:      /s/ Kesha L. Tanabe
                                               Kesha L. Tanabe, Esq., ID #0387520
                                               1515 Canadian Pacific Plaza
                                               120 South Sixth Street
                                               Minneapolis, MN 55402
                                               kesha@tanabelaw.com


                                               /s/ Caren L. Stanley
                                               Caren L. Stanley (#0340480)
                                               218 NP Avenue
                                               PO Box 1389
                                               Fargo, ND 58107-1389
                                               Telephone: 701.237.6983
                                               Email:     cstanley@vogellaw.com




                                                  6
  Case 21-60102         Doc 49     Filed 04/09/21 Entered 04/09/21 16:09:32             Desc Main
                                    Document     Page 7 of 15



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

______________________________________________________________________________

In re:

Glow Hospitality, LLC,                                                 Case No. 21-60102
                                                                       Chapter 11 Case
            Debtor.
_____________________________________________________________________________

    MEMO OF LAW IN SUPPORT OF OBJECTION AND MOTION FOR ORDER
   PROHIBITING USE OF CASH COLLATERAL PURSUANT TO 11 U.S.C. §363(e)
______________________________________________________________________________

         Pender East Credit 1 REIT LLC and Pender Capital Asset Based Lending Fund I LP

(collectively, “Pender Capital”), by and through counsel, hereby submits the following

memorandum of law in support of its Objection to the Motion for (I) Expedited Relief and (II) An

Order Authorizing Use of Case Collateral on a Preliminary and Final Basis (the “Motion”) filed

by Glow Hospitality, LLC (the “Debtor”) [ECF 5], and its request for an order prohibiting the use

of cash collateral pursuant to 11 U.S.C. §363(e), Federal Rule of Bankruptcy Procedure

4001(a)(2), and Local Rule of Bankruptcy Procedure 9013-2.

                            Pender has Standing to Object to the Motion

         Pender Capital has a validly perfect security interest in the hotel building, land and revenue

stream. Under Minnesota law, a hotel’s room revenue is not a personal property interest under

Article 9A. Rather, a prepetition assignment of hotel room revenue creates an interest in real

estate, which is perfected under Minnesota law by the Mortgage and Assignment of Rents. In re

Mid-City Hotel Associates, 114 B.R. 634, 644 (Bkr. D. Minn. 1990); In re Pavillion Place

Associates, 89 B.R. 36, 39 (Bankr. Minn. 1988) (post-petition rents are cash collateral if perfected

by the valid recording of a mortgage document) A Minnesota state court entered an order in the




                                                   7
  Case 21-60102       Doc 49      Filed 04/09/21 Entered 04/09/21 16:09:32             Desc Main
                                   Document     Page 8 of 15



month prior to the Petition Date confirming the validity of Pender Capital’s prepetition Mortgage

and Assignment.

     The Court Must Deny the Motion because Pender Capital is Not Adequately Protected

       Pender Capital has a constitutionally protected interest in its collateral. In fact, Section

363(e) of the Bankruptcy Code guarantees adequate protection to any party with an interest in

cash collateral or other property to be used by a debtor during its bankruptcy proceeding:


               “Notwithstanding any other provision of this section, at any
               time, on the request of an entity that has an interest in property
               used, sold, or leased, or proposed to be used, sold, or leased,
               by the trustee, the court, with or without a hearing, shall
               prohibit or condition such use, sale, or lease as is necessary
               to provide adequate protection of such interest.”

The language of this Section is not precatory, it clearly states that the Court “shall prohibit” use,

upon the request of a secured party, if necessary to provide adequate protection.

       Section 361 defines what constitutes adequate protection. Of the three options, the Debtor

has only offered replacement liens to Pender Capital. This is really an illusory offer, however,

because Pender Capital already has a blanket prepetition lien in all of the Debtor’s assets, including

cash collateral. And under §552, any revenue generated by the Debtor’s hotel operations is already

subject to its prepetition liens. Because there is no unencumbered cash collateral, the Debtor has

no replacement liens to offer. Where, as here, the Debtor appears to be cash flow negative, the

purported benefit of such liens is even less clear, and the Debtor simply cannot demonstrate how

or why this constitutes “adequately protection.”.

       Under §363(p)(1), Debtor has the burden of proving that Pender Capital is adequately

protected. To determine whether a creditor’s interest in cash collateral is adequately protected, the

court “must necessarily (1) establish the value of the secured creditor’s interest; (2) identify the




                                                  8
   Case 21-60102                 Doc 49          Filed 04/09/21 Entered 04/09/21 16:09:32                                     Desc Main
                                                  Document     Page 9 of 15



risks to the secured creditor’s value resulting from the debtor’s request for use of cash collateral,

and (3) determine whether the debtor’s adequate protection proposal protect value as nearly as

possible against risks to that value consistent with the concept of indubitable equivalence.” In re

Martin, 761 F.2d 472, 476-77 (8th Cir. 1985). Moreover, the Debtor bears the burden of proof on

the issue of adequate protection. 11 U.S.C. §363(p)(1). To date, the Debtor has not filed a

proposed budget or cash flow projections for the time period beyond April 15, 2020. With

absolutely no evidence in the record, the Court cannot make a finding that Pender Capital is

adequately protected and thus it cannot enter an order authorizing the Debtor to use cash collateral

beyond April 15, 2021.

           But working with the scant information provided thus far by the Debtor, Pender has

analyzed the In re Martin factors and respectfully submits that the Debtor cannot meet the legal

standard to prove adequate protection in this case. On the first factor, the Exhibits attached to the

Debtor’s renewed cash collateral motion indicate that Pender Capital’s collateral consists of the

hotel building with a current tax value of $2,132,400 and cash collateral in the amount of $79,739

as of March 31, 2021 [ECF 28] The most recent information available to Pender confirms the

Debtor has reduced cash collateral to $69,971.38 as of April 8, 2021. On the second factor, during

the first half of the interim period, the Debtor reduced Pender’s cash collateral by $10,000. To put

this in perspective, that is roughly 1/8of Pender Capital’s cash collateral in 8 days. The risk to

Pender Capital is clearly not hypothetical – it is measurable. All of the information currently

provided by the Debtor confirms that the hotel is not cash flow positive. The original cash flow

projections were verified and filed by the Debtor on March 23, 2021 [ECF 5, Exhibit C]. Unless

the Debtor received a PPP loan in the amount of $97,3001, which we know it will not receive, the



1 As of the date hereof, the Debtor has confirmed it will not receive a PPP loan because it is not permitted by the current SBA policy.




                                                                        9
  Case 21-60102        Doc 49     Filed 04/09/21 Entered 04/09/21 16:09:32              Desc Main
                                  Document      Page 10 of 15



projections show that cash collateral would be reduced from $72,500 on the Petition Date to

$38,753 by April 30, 2021. This represents a loss of half of Pender’s cash collateral by the end of

this month. Further, it is worth noting that the Debtor’s own cash flow projections confirm that

the hotel currently operates at a loss – it does not generate enough room revenue to offset expenses,

even before the Debtor factors in the cost of its bankruptcy case such as the fees of the Debtor’s

professionals and the Subchapter V trustee.

       On the third factor, for adequate protection, the Debtor has offered to Pender Capital “a

replacement lien or a security interest in any new assets, materials and accounts receivable,

generated from the use of cash collateral, with the same priority, dignity, and validity of prepetition

liens or security interests.” However, replacement liens would be a wholly illusory form of

adequate protection in this case. As explained above, future room revenue generated by the Hotel

is already Pender Capital’s cash collateral and the hotel will operate at a loss. Replacement liens

are a wholly illusory form of adequate protection in a case like this where the Debtor’s exclusive

source of future revenue is hotel room revenue in which Pender Capital already has a perfected

interest post-petition under § 552(b)(2). In re Hari-Ram, Inc., 507 B.R. 114 (Bankr. M.D. Penn.

2014) (holding the debtor’s offer of a replacement lien on the post-petition rents in hotel revenues

was “meaningless” because secured creditor already has a lien on the hotel revenues under

§ 552(b)(2)); In re Buttermilk Towne Center, LLC, 442 B.R. 558, 566 (6th Cir. BAP 2010) (holding

that future rents do not provide adequate protection for the debtor’s expenditure of prior months

rents); In re Las Torres Dev., LLC, 413 B.R. 687, 696-97 (Bankr. S.D. Tex. 2009 (holding that it

was “disingenuous” to offer replacement lien on post-petition rents because lender already had

lien on rents); In re Chatham Parkway Self Storage, LLC, 2013 WL 1898058 (Bankr. S.D. Ga.




                                                  10
  Case 21-60102        Doc 49    Filed 04/09/21 Entered 04/09/21 16:09:32            Desc Main
                                 Document      Page 11 of 15



April 25, 2013 (holding that replacement lien is rents is “illusory” because § 552(b) provides lien

on post-petition rents).

       In the absence of adequate protection, and in light of the cash flow projections that

confirm the Debtor will operate at a loss, Pender Capital respectfully requests the Court deny the

Motion and enter an order prohibiting the Debtor’s use of cash collateral pursuant to §363(e).



Date: April 9, 2021                   By: /s/ Kesha L. Tanabe
                                             Kesha L. Tanabe, Esq., ID #0387520
                                             1515 Canadian Pacific Plaza
                                             120 South Sixth Street
                                             Minneapolis, MN 55402
                                             kesha@tanabelaw.com


                                             /s/ Caren L. Stanley
                                             Caren L. Stanley (#0340480)
                                             218 NP Avenue
                                             PO Box 1389
                                             Fargo, ND 58107-1389
                                             Telephone: 701.237.6983
                                             Email:     cstanley@vogellaw.com




                                                11
  Case 21-60102        Doc 49    Filed 04/09/21 Entered 04/09/21 16:09:32            Desc Main
                                 Document      Page 12 of 15



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

______________________________________________________________________________

In re:

Glow Hospitality, LLC,                                               Case No. 21-60102
                                                                     Chapter 11 Case
            Debtor.
_____________________________________________________________________________

                                      PROPOSED ORDER


        Debtor’s motion for an order authorizing the use of cash collateral on a final basis came on
for a hearing on April 15, 2021 before the Honorable Chief Judge Michael E. Ridgway, United
States Bankruptcy Judge. Appearance were noted on the record. Based on the motion and
supporting documents submitted by the parties, and the files and records herein,

IT IS HEREBY ORDERED:

         1. The Motion is denied.

         2. The Debtor is ordered to segregate and account for cash collateral pursuant to 11
            U.S.C. §363(b)(4).



Dated:                                               ___________________________
                                                     Chief Judge Michael E. Ridgway
                                                     United States Bankruptcy Judge




                                                12
  Case 21-60102          Doc 49     Filed 04/09/21 Entered 04/09/21 16:09:32          Desc Main
                                    Document      Page 13 of 15



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


In Re:                                                  Case No.: 21-60102

                                                        Chapter 11
Glow Hospitality, LLC,

                          Debtor.


                                    CERTIFICATE OF SERVICE


 STATE OF NORTH DAKOTA                 )
                                       )    SS
 COUNTY OF CASS                        )

       Sonie Thompson, being first duly sworn, does depose and say: she is of legal age and
not a party to or interested in the above-entitled matter.
On April 9, 2021, affiant caused the following document(s): OBJECTION TO RENEWED
MOTION FOR AN ORDER AUTHORIZING USE OF CASH COLLATERAL ON A
    PRELIMINARY AND FINAL BASIS, MEMORANDUM IN SUPPORT, AND
                                   PROPOSED ORDER
to be served by United States postal mail on attached mailing matrix and via USPS and email
on:
 Michelle Chesebro                                  Mr. David Fishman
 District Counsel – Iowa and Minnesota              Assistant Counsel
 District Offices                                   Small Business Administration
 U.S. Small Business Administration                 409 Third Street SW
 330 Second Avenue South #430                       Washington, DC 20024
 Minneapolis, MN 55401                              david.fishman@sba.gov
 michelle.chesebro@sba.gov

and served electronically on all CM/ECF participants and transmitted via email to Amanda L.
Brower, First National Bank Bemidji: abrower@fnbbemidji.com.
                                           /s/ Sonie Thompson
                                           Sonie Thompson
            Subscribed and sworn to before me this 9th day of April, 2021.
                                           /s/ Jill M. Nona
 (SEAL)                                    Notary Public, Cass County, North Dakota
4366523.4
                                                                                                      X
                  Case 21-60102           Doc 49     Filed 04/09/21            Entered 04/09/21 16:09:32     Desc Main
Label Matrix for local noticing                    GlowDocument
                                                        Hospitality, LLC Page 14 of 15            Pender Capital
0864-6                                             2422 Ridgeway Avenue Northwest                 11766 Wilshire Blvd., Suite 1460
Case 21-60102                                      Bemidji, MN 56601-2147                         Los Angeles, CA 90025-6874
District of Minnesota
Fergus Falls
Thu Apr 8 16:59:13 CDT 2021
Pender Capital Asset Based Lending Fund I, L       United States of America - United States Sma   Fergus Falls - St Paul


  X                                                     X
c/o Vogel Law Firm                                 United States Attorney’s Office                200 Warren E Burger Federal Building and
218 NP Avenue                                      c/o Roylene A. Champeaux                       U. S. Courthouse
PO Box 1389                                        300 S. 4th Street, Ste. 600                    316 N Robert St
Fargo, ND 58107-1389                               Minneapolis, MN 55415-2200                     St Paul, MN 55101-1495




                                                                                                     X
Always There Staffing Bemidji                      Amadeus                                        Caren Stanley, Esq.
2522 Hannah Avenue Northwest                       75 New Hampshire Avenue                        Vogel Law Firm
Bemidji MN 56601-2110                              Suite 300                                      218 NP Avenue
                                                   Portsmouth NH 03801-2096                       P.O. Box 1389
                                                                                                  Fargo, ND 58107-1389

CenturyLink                                        CenturyLink                                    CenturyLink - Bus. Svcs.
Attn: Enterprise Collections                       P.O. Box 2956                                  P.O. Box 52187
100 Century Link Drive                             Phoenix AZ 85062-2956                          Phoenix AZ 85072-2187
Monroe LA 71203-2041


Choice Hotels                                      First National Bank Bemidji                    IHG (Int’l Hotels Group)
One Choice Hotels Circle                           P.O. Box 670                                   P.O. Box 101074
Suite 400                                          Bemidji, MN 56619-0670                         Atlanta GA 30392-1074
Rockville MD 20850-5172




    X
Internal Revenue Service                           Kesha Tanabe                                   MN Department of Revenue Partnership Tax


                                                        X
P.O. Box 7346                                      Tanabe Law                                     Mail Station 5170
Philadelphia, PA. 19101-7346                       120 S. 6th St., #1515                          600 North Robert Street
                                                   Minneapolis, MN 55402-1817                     Saint Paul, MN 55146-5170


MN DoR                                             Minnesota Sealcoating                          Minnesota Sealcoating
600 Robert Street North                            403 Fourth Street Northwest                    9830 Maple Avenue Northeast
Saint Paul MN 55101                                Bemidji MN 56601-3142                          Bemidji MN 56601-8540




                                                       X                                              X
Minnesota Sealcoating/Striping                     Pender Capital                                 Pender Capital Asset Based Lending Fund I, L
P.O. Box 1678                                      11766 Wilshire Boulevard                       c/o Tanabe Law
31668 Woodbine Lane                                Suite 460                                      120 S. 6th St., #1515
Bemidji MN 56619-1678                              Los Angeles CA 90025-6547                      Minneapolis, MN 55402-1817




   X
Pender East Credit 1 REIT LLC                      Pinnacle Communications                        PlayNetwork C/o Octave Group
c/o Tanabe Law                                     1626 Tom Williams Drive South                  450 Remington Road
120 S. 6th St., #1515                              Fargo ND 58104-7860                            Schaumburg IL 60173-4540
Minneapolis, MN 55402-1817


PlayNetwork C/o Octave Group                       Quore Systems                                  Stanley Access Technologies
P.O. Box 21550                                     2000 Meridian Road                             65 Scott Swamp Road
New York NY 10087-1550                             Franklin TN 37067-6361                         Farmington CT 06032-2803
                  Case 21-60102   Doc 49     Filed 04/09/21            Entered 04/09/21 16:09:32     Desc Main


   X
State of Minnesot                          The Document
                                               Bemidji Pioneer Page 15 of 15              U.S. SBA
Department of Revenue                      P.O. Box 455                                   P.O. Box 3918
PO Box 64447 - BKY                         Bemidji MN 56619-0455                          Portland OR 97208-3918
St. Paul MN 55164-0447




    X
US Trustee                                 Viking Automatic Sprinkler Co.                 Viking Automatic Sprinkler Co.
1015 US Courthouse                         4510 Airport Road                              P.O. Box 74008409
300 S 4th St                               Duluth MN 55811-1523                           Chicago IL 60674-8409
Minneapolis, MN 55415-3070




                                               X
Alexander J. Beeby                         Steven B Nosek                                 Thomas Flynn


                                                                                              X
Larkin Hoffman Daly & Lindgren             2855 Anthony Lane S                            Larkin Hoffman Daly & Lindgren


    X
8300 Norman Center Drive                   Ste 201                                        8300 Norman Center Drive
Suite 1000                                 St Anthony, MN 55418-2637                      Suite 1000
Minneapoliis, MN 55437-1060                                                               Bloomington, MN 55437-1060

End of Label Matrix
Mailable recipients      38
Bypassed recipients       0
Total                    38
